Exhibit 10.1

REGENCY AFFILIATES, INC.
 
STOCK OPTION AGREEMENT
 
THIS STOCK OPTION AGREEMENT (this “Agreement”) dated as of December 17, 2008
(the “Grant Date”), is between Regency Affiliates, Inc., a Delaware corporation
(the “Company”), and Errol Glasser (the “Participant”), relating to options to
purchase shares of Stock, which options are granted under the Regency
Affiliates, Inc. 2003 Stock Incentive Plan, as amended (the
“Plan”).  Capitalized terms used, but not otherwise defined, in this Agreement
shall have the meanings ascribed to such terms in the Plan.
 
I.              Grant of Stock Option, Option Price and Term.
 
The Company grants to the Participant a Non-Qualified Stock Option to purchase
5,000 shares of Stock of the Company (“Option Shares”) at a price of $2.60 per
share (“Option Price”), subject to the provisions of the Plan and the terms and
conditions herein.  The term of this Stock Option shall be a period of 10 years
from the Grant Date unless earlier terminated as provided herein and in the Plan
(the “Option Period”).  Subject to the provisions contained herein and in the
Plan, the Stock Option shall become exercisable immediately upon the Grant Date.
 
The Stock Option granted hereunder is designated as a nonqualified stock option
which is not transferable by the Participant except to a Family Member, as
provided in Section 4 of the Plan, or by will or the laws of descent and
distribution.
 
II.             Exercise.
 
The Stock Option shall be exercisable during the Participant’s lifetime only by
the Participant (or his Representative), and after the Participant’s death only
by a Representative.  The Stock Option may only be exercised by the delivery to
the Company of a properly completed written notice, in form satisfactory to the
Committee, which notice shall specify the number of Option Shares to be
purchased and the aggregate Option price for such shares, together with payment
in full of such aggregate Option Price.  Payment shall only be made as specified
in the Plan.  If any part of the payment of the Option Price is made in shares
of Stock, such shares shall be valued by using their Fair Market Value as of the
date of exercise of the Stock Option.
 
 
 

--------------------------------------------------------------------------------

 
 
The Stock Option may not be exercised unless there has been compliance with all
the preceding provisions of this Section 2, and, for all purposes of this
Agreement, the date of the exercise of the Stock Option shall be the date upon
which there is compliance with all such requirements.  The Committee may deny
any method of exercise permitted hereunder if such method would result in
liability under Federal or state securities law to the Participant or the
Company, result in an expense charge to the Company or prevent the use of
pooling of interest accounting.

 
III.           Payment of Withholding Taxes.
 
If the Company is obligated to withhold an amount on account of any tax imposed
as a result of the exercise of the Stock Option, the Participant shall be
required to pay such amount to the Company, as provided in the Plan.  The
Participant acknowledges and agrees that he is responsible for the tax
consequences associated with the grant of the Stock Option and its exercise.
 
IV.           Changes in Company’s Capital Structure.
 
The existence of this Stock Option will not affect in any way the right or
authority of the Company or its stockholders to make or authorize (a) any or all
adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business; (b) any merger or consolidation of
the Company’s capital structure or its business; (c) any merger or consolidation
of the Company; (d) any issue of bonds, debentures, preferred or prior
preference stock ahead of or affecting the Stock or the rights thereof; (e) the
dissolution or liquidation of the Company; (f) any sale or transfer of all or
any part of its assets or business; or (g) any other corporate act or
proceeding, whether of a similar character or otherwise.
 
In the event of a Change in Control or other corporate restructuring provided
for in the Plan, and the Committee shall take such actions, as are provided for
in the Plan.
 
V.             Plan.
 
The Stock Option is granted pursuant to the Plan, and the Stock Option and this
Agreement are in all respects governed by the Plan and subject to all of the
terms and provisions thereof, all of which terms and provisions are made a part
of and incorporated in this Agreement as if they were expressly set forth
herein.  Any capitalized terms not defined in this Agreement shall have the same
meaning as is ascribed thereto under the Plan.  The Participant hereby
acknowledges receipt of a true copy of the Plan and the Participant has read the
Plan carefully and fully understands its content.  In the event of any conflict
between the terms of this Agreement and the terms of the Plan, the terms of the
Plan shall control.
 
VI.           Employment Rights.
 
No provision of this Agreement or of the Stock Option granted hereunder shall
give the Participant any right to continue as a director of the Company or any
Affiliates, created and inference as to the length of directorship of the
Participant, affect the right of the Company or any Affiliates to terminate the
provision of services of the Participant, with or without Cause, or give the
participant any right to participate in any employee welfare or benefit plan or
other program (other than the Plan) of the Company or any Affiliate.
 
 
2 of 4

--------------------------------------------------------------------------------

 
 
VII.          Governing Law.
 
This Agreement and the Stock Option granted hereunder shall be governed by, and
construed and enforced in accordance with, the laws of the State of Delaware
(other than its laws respecting choice of law), except to the extent Federal
laws would be mandatorily applicable.
 
VIII.        Waiver; Cumulative Rights.
 
The failure or delay of either party to require performance by the other party
of any provision hereof shall not affect its right to require performance of
such provision unless and until such performance has been waived in
writing.  Each and every right hereunder is cumulative and may be exercised in
part or in whole from time to time.
 
IX.           Notices.
 
Any notice which either party hereto may be required or permitted to give the
other shall be in writing and may be delivered personally or by mail, postage
prepaid, addressed to the Secretary of the Company, at its then corporate
headquarters, and the Participant at his address as shown on the Company’s
records, or to such other address as the Participant, by notice to the Company,
may designate in writing from time to time.
[Remainder of page intentionally left blank.  Signature page follows.]
 
 
3 of 4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Stock Option Agreement to be
duly executed by an officer thereunto duly authorized, and the Participant has
hereunto set his hand, all as of the day and year first above.
 
REGENCY AFFILIATES, INC.





         
/s/ Laurence S. Levy
   
/s/ Errol Glasser
 
Name:
Laurence S. Levy
   
Errol Glasser
 
Title:
Chief Executive Officer     Participant   



 
4 of 4

--------------------------------------------------------------------------------
